Citation Nr: 1146276	
Decision Date: 12/19/11    Archive Date: 12/29/11

DOCKET NO.  06-09 617	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of Department of Veterans Affairs loan guaranty indebtedness in the amount of $24,952.27, plus interest.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The Veteran had active service from July 1957 to January 1958, August 1962 to July 1964, and October 1965 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2004 decision by the Committee on Waivers and Compromises (Committee) of the Debt Management Center at the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul Minnesota.  The case was certified for appeal by the RO in St. Petersburg, Florida.

The Veteran testified before the undersigned Veterans Law Judge at the St. Petersburg RO in June 2007.  A transcript of the hearing has been associated with the claims file.

In an August 2008 decision, the Board determined that the Veteran's request for waiver had been timely and remanded the appeal for further consideration by the RO.  The appeal has been returned to the Board for appellate consideration.


FINDINGS OF FACT

1.  The Veteran purchased property June 1989, secured by a VA home loan guaranty, and agreed to indemnify VA in the event of a loss following default. 

2.  The VA was notified of the Veteran's original default in April 1991, and the Veteran experienced difficulty in making payments on his home loan from that time.

3.  The Veteran's default resulted in loan guaranty indebtedness in the calculated amount of $24,952.27, plus interest. 

4.  The Veteran was at fault in creating the loan guaranty indebtedness and VA was not at fault. 

5.  The Veteran did not change his position to his detriment in reliance on the VA loan guaranty, denial of waiver would not defeat the purpose of the benefit, the Veteran has not relinquished a valuable right or incurred a legal obligation in reliance on the benefit, failure to make restitution would result in some unfair gain to the Veteran and recovery of the overpayment would not result in undue hardship. 


CONCLUSION OF LAW

Bad faith, misrepresentation, and fraud are not shown, but recovery of the loan guaranty indebtedness in the amount of $24,952.27, plus interest, would not be against the principles of equity and good conscience.  38 U.S.C.A. §§ 5102 , 5103, 5103A, 5302 (2002); 38 C.F.R. §§ 1.963 , 1.965 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  The VCAA notification procedures, however, do not apply in waiver cases.  Barger v. Principi, 16 Vet. App. 132, 138 (2002).  Therefore, while the record before the Board does not reflect that the appellant was specifically notified of the provisions of the VCAA, such notice is not required under governing law.  Accordingly, the Board therefore finds that no further action is necessary under the VCAA at this time, and that the case is ready for appellate review.

In any event, letters from the RO to the Veteran have requested pertinent information.  Although such letters did not reference VCAA, they did request that he submit critical information that could help support his appeal.  In essence, the intent of VCAA has been met. 

Analysis

Where fraud, misrepresentation, or bad faith on the part of the Veteran is shown, denial of waiver of recovery of an overpayment may be made without regard to factors considered in applying the equity and good conscience standard.  38 U.S.C.A. § 5302.  Bad faith generally describes unfair or deceptive dealing by one who seeks to gain thereby at another's expense.  Thus, a debtor's conduct in connection with a debt arising from a VA benefit/services program exhibits bad faith if such conduct, although not undertaken with actual fraudulent intent, is undertaken with intent to seek an unfair advantage, with knowledge of the likely consequences, and results in a loss to the Government.  38 C.F.R. § 1.965(b)(2).  In order to establish misrepresentation, the VA must show that there was a willful misrepresentation of a material fact or the willful failure to disclose a material fact with the intent of obtaining or retaining, or assisting an individual to obtain eligibility for VA benefits.  In order to determine whether misrepresentation exists, VA must prove a willful intent on the part of the debtor.  The burden of proof lies solely with VA.  38 C.F.R. §§ 1.962(b), 1.965(b)(1). 

Recovery of an overpayment of VA benefits may be waived if recovery of the indebtedness would be against equity and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963(a).  The phrase "equity and good conscience" means arriving at a fair decision between the obligor and the Government.  In making this determination, consideration will be given to various elements which are not intended to be all-inclusive.  The elements are the fault of the debtor where such actions contribute to creation of the debt, balancing of faults where VA fault is also involved, whether collection of the debt would cause the debtor undue financial hardship by depriving him of basic necessities, whether collection would defeat the purpose of the VA benefit, whether failure to make restitution would result in unjust enrichment, and whether reliance on VA benefits resulted in relinquishment of a valuable right (i.e., changing position to one's detriment).  38 C.F.R. § 1.965(a). 

Having reviewed the record, the Board finds that there is no evidence indicating fault on the part of VA in creating the loan guaranty indebtedness at issue.  The record reveals that in June 1989 the Veteran acknowledged that the Federal Government could take various actions in the event that he defaulted on a VA-guaranteed loan.  A December 1990 notice of default indicates that the first payment was made on the loan in October 1989 and that the amount of default totaled $3,994.00.  The collection supervisor commented that numerous phone calls and letters had been attempted and that she had been unable to contact the borrower.  Foreclosure was recommended in December 1990, and notice of intent to foreclose was issued.  The collections supervisor noted that the mortgagor was contacted and he stated that trouble with the Internal Revenue Service was the reason for default; he promised payment.  She indicated that if payment was not received the loan would be submitted to the foreclosure review board.

In February 1991 the servicing bank contacted VA and indicated that it wished to cancel the outstanding notice as the loan had been reinstated.  

A March 1991 Notice of Default indicates that the amount of default was $4,042.00.  The collection supervisor noted that the borrower had been contacted and he indicated temporary financial difficulties.  She obtained a promise for payment and indicated that follow-up would continue.  A subsequent March 1991 Notice of Intention to Foreclose indicates that the collection supervisor had been unable to contact the borrower despite numerous attempts.  She concluded that no further indulgence was warranted and that the account would be submitted to the foreclosure board.  

In August 1991 the loan was reported as being current, the default having been cured in July 1991.

A December 1992 Notice of Default indicates that the amount of default was $3,978.00 and that previous payment arrangements had not been honored by the mortgagor.  

In January 1993 the servicing bank issued documents for immediate commencement of foreclosure.  In February 1993 the VA servicing office indicated that it had mailed numerous letters.  In April 1993 it indicated that it would not continue to service the mortgagor due to broken promises.  

A May 1993 note by the VA collection officer indicates that the Veteran had called to relate that he was a government consultant and was not working, so he had no income.  She noted that she discussed refund with the Veteran.  

In June 1993 VA advised the Veteran that he might remain liable for debt to VA if a foreclosure sale did not bring enough to pay the lender in full.  The Veteran was asked to complete a financial status report.  A note by the collection supervisor indicates that the Veteran still had no cash flow.

In September 1993 VA again contacted the Veteran, noting that several attempts to contact him regarding his home loan default had been unsuccessful.  The alternatives to foreclosure were listed, and the Veteran was again asked to complete a financial status report.

In the ensuing years, the Veteran filed for bankruptcy.  Subsequent loan status reports indicate that payments were being made by a trustee.  

In June 1998 a foreclosure sale was held and the mortgage company was the successful bidder.  The property was thereafter conveyed to VA.  In a July 1998 letter to the Veteran's congressman, VA related that had the Veteran had verifiable sufficient income, the mortgage company would have been requested to postpone foreclosure for possible refunding upon the Veteran's written request.

At the outset, the Board concludes that there is no evidence in the record indicating that there was any fault on the part of the VA in creating the loan guaranty indebtedness in the calculated amount of $24,952.27, plus interest.  However, fault is shown on the part of the Veteran.  While the record shows a long history of financial difficulties on the Veteran's part, due to various causes, the record shows that upon each instance of default, numerous attempts were made by VA and the servicing lender to remediate.  Notes of contacts between VA and the Veteran reflect that he often had no income, or was awaiting payment on contracts.  He was clearly aware of his responsibilities and the possibility of foreclosure in the event of nonpayment of his home loan.  Accordingly, the Board finds that there was a degree of fault on his part in creation of the loan guaranty indebtedness.  A preponderance of the evidence is against a finding that there was any fault on the part of VA and is against a finding that the Veteran was not at fault. 

There is no evidence that the Veteran changed his position to his detriment in reliance on the VA loan guaranty.  A loan guaranty assisted him in the purchase of a home and the record indicates that at the time of the purchase the Veteran certified that he was able to make payments on the home.  Therefore, it was not to his detriment that he purchased the home with the assistance of the VA loan guaranty.  Neither is there any evidence that the Veteran relinquished a valuable right or incurred a legal obligation in reliance on the benefit. 

Failure to make restitution would result in some unfair gain to the Veteran.  In this regard, the record indicates that the Veteran originally ceased making payments early in 1991.  The record further indicates that the Veteran continued to live in the home, without making regular payments thereon, until approximately 1998.  While the Veteran did not experience any unfair gain as a result of the sale of the property or the foreclosure proceeding, the record does indicate that he lived in the home during the above indicated period and to this extent, the Board concludes that for him to not make restitution for the loan guaranty indebtedness would result in some unfair gain to him. 

The Veteran has indicated in various statements as well as on a July 2009 financial status report that he currently has a monthly income of $3799.00 and that his monthly average expenses are $3293.00.  In that report, the Veteran indicated that during the previous year he had repaid debts at an average of more than $2700.00 per month.  The Board believes that it is as reasonable for the Veteran to pay his loan guaranty indebtedness as it is for him to pay contract debt incurred with private parties.  On the basis of the above analysis, denial of waiver of the loan guaranty indebtedness would not defeat the purpose of the benefit because the Veteran would still be able to maintain his current basic living needs and have money remaining.  Notably, the loan guaranty indebtedness is currently being withheld from the Veteran's VA disability benefits at the rate of $100.00 per month.  As he currently has a positive monthly balance, the Board finds that recovery of the debt does not cause undue hardship.  Based on figures provided by the Veteran, he should still be able to afford the basic necessities of life. Accordingly, a preponderance of the evidence is against a finding that recovery of the loan guaranty indebtedness, in the calculated amount of $24,952.27, plus interest, would be against equity and good conscience. 



ORDER

Waiver of recovery of the remainder of the Veteran's loan guaranty indebtedness of $24,952.27, plus interest is denied. 




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


